DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Avery (US 2004/0,015,622) in view of Hefty (US 8,583,744).

Referring to claim 1, Avery discloses a neural processing unit NPU comprising: an NPU direct memory access NDMA core (fig. 3, adapter 308 or adapter 324) comprising:
a read engine (fig. 3, engine 315) having a read buffer (fig. 3, receive queue 312 or queue 326),
	a read arbiter (fig. 3, driver 336; para. 0039-0040, InfiniBand DMA read operations over PCI bridge 324) coupled to the read engine,

a write arbiter (fig. 3, driver 336; para. 0039-0040, InfiniBand DMA write operations over PCI bridge 324) coupled to the write engine;
a bus bridge (fig. 3, bus 304/330; para. 0039-0040, PCI bridge 324) coupled to the read arbiter and the write arbiter;
a network on chip NoC (fig. 3, switch fabric 318; para. 0032, switch fabric 318 connects HCA 308 to PCI peripherals) coupled to the bus bridge;
an external memory (fig. 3, memory 306) coupled to the NoC; and
a controller (fig. 3, CPU 309 or 325) to direct the NDMA core to perform hardware memory bandwidth optimization for reading/writing NDMA data in the read buffer and/or NDMA data in the write buffer (fig. 3, adapter 308/324 optimize read/write across InfiniBand/PCI switch fabric 318 via 314/316/320/322; para. 0032).
Hefty discloses the NDMA core to transparently combine NDMA transaction requests for a data stripe (12:24-39, optimize hardware by coalescing multiple RDMA requests into a single transfer).


As to claim 5 and 9, Avery discloses the NPU of claim 1 comprising a read client (fig. 3, CPU 302) coupled to an interface (fig. 3, bus 304) of the read engine of the NDMA core and a write client (fig. 3, PCI controller 332/334) coupled to an interface (fig. 3, bus 330) of the write engine of the NDMA core.

As to claim 10, Avery discloses the NPU of claim 9 in which the write client and the read client comprise a client buffer (fig. 7, PCI data segment buffer 714) used to store DMA data of the NDMA core.



Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that the cited prior art does not disclose “… a bus bridge coupled to the read arbiter and the write arbiter; a network on chip NoC coupled to the bus bridge; and external memory coupled to the NoC; and a controller to direct the NDMA core …” as amended in independent claim 1 (p.8).
Without importing limitations from specification while interpreting claims, the plain meaning of arbiter and network on chip are interpreted as follows. Avery discloses driver 336 as read/write arbiter for its InfiniBand DMA operations (para.0038-43) as it arbitrates data over PCI busses. Avery discloses switch fabric 318 as a network connecting chips. 

Allowable Subject Matter
Claims 11, 13-16, 18-21 and 23-25 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The inclusion of claim feature of “prefetch deep learning bandwidth compression metadata when NDMA data is compressed by a DLBC block…” as in claim 2.

The invention can be understand as shown in fig. 7, where the DLBC can reside in NoC 750.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182